The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 1-26-2022 is acknowledged. Claims 1 and 7-8 have been amended. Claims 2-5 have been canceled. Claims 1 and 6-19 are pending. Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1 and 6-10 are currently under examination.

Claim Objections Withdrawn
The objection to claims 1-4 for reciting claim language drawn to non-elected inventions is withdrawn in light of the amendment to claim 1 and the cancellation of claims 2-4.
The objection to claims 2-3 for reciting various acronyms without defining them upon their first recitation is withdrawn. Cancellation of said claims has rendered the objection moot.

Claim Rejections Withdrawn
Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the terms Salp10, Salp25B, IsPDIA3, Salp12, Salp14, Salp15, Salp20, Salp25A, SalpHBP, Salp25D, SalpC1, SalpC24, P19/Salp19, TSLPI and TIX is withdrawn. Cancellation of said claim has rendered the rejection moot.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the terms Salp14, Salp15, Salp25A, SalpHBP, Salp25D, SalpC1, SalpC24, TSLPI and TIX is withdrawn. Cancellation of said claim has rendered rejection moot.
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the terms Salp14 and TSLPI is withdrawn. Cancellation of said claim has rendered the rejection moot.
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the trademark/trade name addavax is withdrawn in light of the amendment thereto.

Claim Rejections Maintained
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claim 1 and 6-10 under 35 U.S.C. 103 as being unpatentable over Fikrig et al. (WO 2004/019883) and Schuijt et al. (Cell Host and Microbe, Vol. 10, pages 136-146 – IDS filed on 7-18-2020) is maintained for reasons of record. Cancellation of claims 2-5 has rendered the rejection of those claims moot.
Applicant argues:
1.  As evidenced by the Schuijt et al reference (referred to by Applicant as Schuijt 2011B) the skilled artisan would be aware that individual salivary proteins are not effective for inducing tick immunity. Consequently, the skilled artisan would not have had a reasonable expectation of success.
	Applicant’s arguments have been fully considered and deemed non-persuasive.
	
With regard to Point 1, contrary to Applicant’s assertion, the Schuijt 2011B reference actually supports the combining of the cited references as it (as well as the cited Schuijt reference) disclose the efficacy of multivalent compositions comprising TSLPI. Consequently, the skilled artisan would have had a reasonable expectation of success.
As outlined previously, Fikrig et al. disclose the use of compositions comprising tick salivary proteins to induce tick immunity (see paragraph [0040]). Fikrig et al. further discloses that said salivary proteins can include Salp14 (see paragraph [0036]); that said compositions can be multicomponent vaccines comprising multiple salivary proteins (see paragraphs [0051] and [0069]-[0071]); that said compositions can comprise an adjuvant such as incomplete Freund’s adjuvant (see paragraphs [0081] and [0121]; that said compositions can be administered to a patient parentally, intravenously, intramuscularly, intralesionally, subcutaneously, periostally, orally or by topical routes (see paragraphs [0129] and [0146]); and that said compositions can be administered to any mammal including humans (see paragraph [0129]).  
	Fikrig et al. differs from the instant invention in that they don’t explicitly disclose the TSLPI tick salivary protein in their compositions.
	Schuijt et al. disclose the use of recombinant TSLPI protein to immunize mice (see page 6) and that TSLPI has potential as a component in a multivalent tick protein-based vaccine (see page 9).
	It would have been obvious for the skilled artisan to utilize the TSLPI protein of Schuijt et al. in the vaccine compositions of Fikrig et al. in order to take advantage of the protective capabilities of the TSLPI protein.
	One would have had a reasonable expectation of success as Fikrig et al. discloses that their multicomponent vaccine can comprise other protective tick polypeptides (see paragraph [0070]) and Schuijt et al. disclose that the TSLPI protein would be a good component in a multicomponent vaccine (see page 9).
	Moreover, the courts have determined that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Consequently, given the compositions of the cited references are for the same use, combining them in a single composition for that use is deemed to be obvious.

The rejection of claim 1 and 6-10 under 35 U.S.C. 103 as being unpatentable over Fikrig et al. (WO 2004/019883) and Embers et al. (Frontiers in Cellular and Infection Microbiology, Vol. 3 Article 6, pages 1-15) is maintained for reasons of record.
Applicant argues:
1.  Embers does not teach a vaccine composition comprising an anticoagulant protein and anticomplement protein.
2.  As evidenced by the Schuijt et al reference (referred to by Applicant as Schuijt 2011B) the skilled artisan would be aware that individual salivary proteins are not effective for inducing tick immunity. Consequently, the skilled artisan would not have had a reasonable expectation of success.
	Applicant’s arguments have been fully considered and deemed non-persuasive.
	
	With regard to Point 1, the Embers et al. reference was cited to demonstrate that both TSLPI protein and Salp14 were useful tick salivary proteins that have been used in vaccines and are useful in combination vaccines against ticks. Applicant is reminded that the rejection is based on the combination of the cited references.
With regard to Point 2, contrary to Applicant’s assertion, the Schuijt 2011B reference actually supports the combining of the cited references as it (as well as the cited Schuijt reference) disclose the efficacy of multivalent compositions comprising TSLPI. Consequently, the skilled artisan would have had a reasonable expectation of success.

As outlined previously, Fikrig et al. disclose the use of compositions comprising tick salivary proteins to induce tick immunity (see paragraph [0040]). Fikrig et al. further discloses that said salivary proteins can include Salp14 (see paragraph [0036]); that said compositions can be multicomponent vaccines comprising multiple salivary proteins (see paragraphs [0051] and [0069]-[0071]); that said compositions can comprise an adjuvant such as incomplete Freund’s adjuvant (see paragraphs [0081] and [0121]; that said compositions can be administered to a patient parentally, intravenously, intramuscularly, intralesionally, subcutaneously, periostally, orally or by topical routes (see paragraphs [0129] and [0146]); and that said compositions can be administered to any mammal including humans (see paragraph [0129]).  
	Fikrig et al. differs from the instant invention in that they don’t explicitly disclose the TSLPI tick salivary protein in their compositions.
	Embers et al. disclose the both TSLPI protein and Salp14 would be useful in combination vaccines against ticks (see page 7).
	It would have been obvious for the skilled artisan to utilize the TSLPI protein of Embers et al. in the vaccine compositions of Fikrig et al. in order to take advantage of the protective capabilities of the TSLPI protein.
	One would have had a reasonable expectation of success as Fikrig et al. discloses that their multicomponent vaccine can comprise other protective tick polypeptides (see paragraph [0070]) and Embers et al. disclose that the TSLPI protein would be a good component in a multicomponent vaccine (see page 7).
	Moreover, the courts have determined that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Consequently, given the compositions of the cited references are for the same use, combining them in a single composition for that use is deemed to be obvious.

Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 11, 2022